
	
		II
		111th CONGRESS
		1st Session
		S. 1804
		IN THE SENATE OF THE UNITED STATES
		
			October 20, 2009
			Mr. Kyl introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on pyridaben
		  technical.
	
	
		1.Pyridaben technical
			(a)In
			 generalHeading 9902.22.08 of
			 the Harmonized Tariff Schedule of the United States (relating to pyridaben
			 technical) is amended by striking the date in the effective period column and
			 inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
